DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copies have been received.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05 March 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the Examiner.

Examiner’s Amendment
An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The seventh line of the originally filed claim 1 appears to contain a typographical error.  The application has been amended as follows:
1. (Currently Amended) A recording device comprising:
a device main body…

	a medium receiving tray configured…
first state in which…
accommodated in the device…
which the medium receiving tray 
device main body…

Allowable Subject Matter
Claim 1 is allowed as amended by Examiner’s Amendment listed above.
Claims 2-10 are allowed as presented, dependent on claim 1.
The following is an Examiner’s statement of reasons for allowance: 
As related to independent claim 1, a substantial search was conducted as well as a review of the structural limitations as claimed in the independent claim.  The existing prior art of record as well as additional cited art fails to teach or fairly suggests a recording device with a medium receiving tray and support member comprising all of the structural components and limitations as claimed, particularly but not limited to: the medium receiving tray configured to include a first tray … displaced with respect to a rail provided in the device main body and a second tray… displaced with respect to the first tray… further protruding … than the first tray … supported by the first tray… at least one support member which advances and retracts … and supports the first tray from below when the medium receiving tray is in the second state.

Prior Art Kinoshita et al. (US 2006/0017794 A1) teaches a recording device with a medium receiving tray including a first and second tray that protrude further from the device main body, but does not teach the limitation of at least one support member which advances and retracts … and supports the first tray from below when the medium receiving tray is in the second state.
Prior Art Asada et al. (US 8,272,637 B2) teaches a recording device with a medium receiving tray including a first and second tray that protrude further from the device main body, but does not teach the limitation of at least one support member which advances and retracts … and supports the first tray from below when the medium receiving tray is in the second state.
Prior Art Ishida (US 8,672,429 B2) teaches a recording device with a medium receiving tray including a first and second tray that protrude further from the device main body, but does not teach the limitation of at least one support member which advances and retracts … and supports the first tray from below when the medium receiving tray is in the second state.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Quedens (US 4,748,457 A) teaches a medium receiving tray which has a second tray .
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOHN P ZIMMERMANN whose telephone number is (571)270-3049.  The Examiner can normally be reached on Monday-Thursday 0700-1730 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, David M Gray can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/John Zimmermann/Primary Examiner, Art Unit 2853